DETAILED ACTION
Claims 51-70 are pending in the Instant Application. 
Claims 51-70 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application, filed 03/15/2022 is a continuation of 16/370,181, filed 03/29/2019, now U.S. Patent #11,308,096. Therefore, the Instant Application has an effective filing date of 3/29/2019.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and would encompass the subject matter of the claims in U.S. Patent No. 11,308,096.The claims are equivalent as noted below. 

Instant Application
U.S. Patent No. 11,308,096
51. A method for debiasing a recommendation engine, comprising: 

accessing, by control circuitry, a plurality of search queries associated with a user profile, wherein a respective result set of content items was generated for each of the plurality of search queries; 

generating, for each of the plurality of search queries, a respective bias score based on the respective result set;



 





generating a time-averaged bias score based on the generated respective bias scores; 



accessing, by the control circuitry, a search query associated with the user profile, wherein a result set of content items was generated for the search query; generating, based on the result set, a bias score for a content attribute; 

determining, based on the bias score and the time-averaged bias score, whether a bias is signaled for the content attribute; and 

outputting, for display via a computing device, the result set or a debiased result set based the determination of whether the bias is signaled.
1. A method for debiasing a recommendation engine, comprising: 

receiving, at a recommendation engine, a search query associated with a user profile; generating a result set of items of content based on the search query;

 
generating, based on the result set, a bias score for a content attribute; 

receiving, at the recommendation engine, a plurality of search queries associated with the user profile; 

for each of the plurality of search queries associated with the user profile: (i) generating a respective result set of items of content; and (ii) generating a respective bias score based on the respective result set; 


generating a time-averaged bias score for the content attribute based on computing an average of all the respective bias scores generated for the plurality of search queries over a period of time;





 

determining, based on the bias score and the time-averaged bias score, whether a bias is signaled for the content attribute; and 

outputting, for display via a computing device, the result set or a debiased result set based on a result of the determination of whether the bias is signaled.
52. The method of claim 51, further comprising: in response to a determination that the bias is signaled, determining whether the bias is correlated with the user profile; and in response to a determination that the bias is correlated with the user profile: modifying the result set to generate the debiased result set; and outputting, for display via the computing device, the debiased result set.
2. The method of claim 1, further comprising: in response to a determination that the bias is signaled, determining whether the bias is correlated with the user profile; and in response to a determination that the bias is correlated with the user profile: modifying the result set to generate the debiased result set; and outputting, for display via the computing device, the debiased result set.
53. The method of claim 52, wherein the modifying the result set to generate the debiased result set comprises adding to the result set an item of content that is uncorrelated with the signaled bias.
3. The method of claim 2, wherein the modifying the result set to generate the debiased result set comprises adding to the result set an item of content that is uncorrelated with the signaled bias.
54. The method of claim 53, wherein the adding to the result set the item of content that is uncorrelated with the signaled bias comprises adding to the result set an item of content that is orthogonal or complementary to the signaled bias and is applicable to the user profile.
4. The method of claim 3, wherein the adding to the result set the item of content that is uncorrelated with the signaled bias comprises adding to the result set an item of content that is orthogonal or complementary to the signaled bias and is applicable to the user profile.
55. The method of claim 54, further comprising: storing, in a memory, a rule indicating a type of user profile persona and a content attribute applicable to the type of user profile persona; determining whether the user profile associated with the search query corresponds to the stored type of user profile persona; and in response to determining that the user profile associated with the search query corresponds to the stored type of user profile persona, determining whether the item of content to be added to the result set is applicable to the user profile persona based on the stored rule.
5. The method of claim 4, further comprising: storing, in a memory, a rule indicating a type of user profile persona and a content attribute applicable to the type of user profile persona; determining whether the user profile associated with the search query corresponds to the stored type of user profile persona; and in response to determining that the user profile associated with the search query corresponds to the stored type of user profile persona, determining whether the item of content to be added to the result set is applicable to the user profile persona based on the stored rule.
56. The method of claim 54, further comprising: storing, in a memory, a rule identifying a content attribute that is orthogonal or complementary to the content attribute for which the bias score was generated; and identifying, as the item of content to be added to the result set, the item of content having the content attribute that the stored rule indicates is orthogonal or complementary to the content attribute.
6. The method of claim 4, further comprising: storing, in a memory, a rule identifying a content attribute that is orthogonal or complementary to the content attribute for which the bias score was generated; and identifying, as the item of content to be added to the result set, the item of content having the content attribute that the stored rule indicates is orthogonal or complementary to the content attribute.
57. The method of claim 51, further comprising: in response to a determination that the bias is signaled, determining whether the bias is correlated with the user profile; and in response to a determination that the bias is uncorrelated with the user profile, outputting, for display via the computing device, the result set.
7. The method of claim 1, further comprising: in response to a determination that the bias is signaled, determining whether the bias is correlated with the user profile; and in response to a determination that the bias is uncorrelated with the user profile, outputting, for display via the computing device, the result set.
58. The method of claim 51, wherein generating the bias score comprises computing a quotient based on a number of the content items in the result set having an attribute and a total number of the content items in the result set.
8. The method of claim 1, wherein generating the bias score comprises computing a quotient based on a number of the items of content in the result set having an attribute and a total number of the items of content in the result set.
59. The method of claim 58, wherein determining whether the bias is signaled for the content attribute comprises determining whether the quotient exceeds a threshold quotient stored in memory.
9. The method of claim 8, wherein determining whether the bias is signaled for the content attribute comprises determining whether the quotient exceeds a threshold quotient stored in memory.
60. The method of claim 51, wherein the period of time is configured as a setting.
10. The method of claim 1, wherein the period of time is configured as a setting.


Claims 61-70 of the Instant Application are the system claims that are substantially similar to the method claims of 51-60 of the Instant Application. Claims 11-20 of U.S. Patent No. 11,308,096 are the system claims that are substantially similar to the method claims of 1-10 of U.S. Patent No. 11,308,096. Therefore claims 61-70 of the Instant Application are equivalent to claims 11-20 of U.S. Patent No. 11,308,096 for the purposes of the double patenting rejection above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.








Claim 60 is rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 60 recites the limitation "the period of time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-54, 57-64 and 67-70 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fox, United States Patent No. 8,838,583.

As per claim 51, Fox discloses a method for debiasing a recommendation engine, comprising: 
accessing, by control circuitry, a plurality of search queries associated with a user profile queries ([Col 8, lines 1-14] and [Col 8, lines 64-67]-[Col 9, lines 1-13] wherein a plurality queries by the user are accessed and tracked), wherein a respective result set of content items was generated for each of the plurality of search queries ([Col 8, lines 1-14] and [Col 8, lines 64-67]-[Col 9, lines 1-13] wherein results are determined for each search query). 
generating, for each of the plurality of search queries, a respective bias score based on the respective result set ([Col 8, lines 24-34] wherein bias scores are calculated for each query result, wherein the bias score can be the number of latent groups in the N relevant search results);
generating a time-averaged bias score based on the generated respective bias scores ([Col 8, lines 24-34] wherein the time-averaged bias score is the sufficient amount of diversity (threshold), i.e. the number of required latent groups required in the N search results, which is generated based on a time average tracking of metrics for an attribute to determine the greatest impact of the diversity as described in [Col 8, lines 64-67]-[Col 9, lines 1-13]); 
accessing, by the control circuitry, a search query associated with the user profile, wherein a result set of content items was generated for the search query ([Col 7, lines 26-38] wherein a search request is received, and is accessed by the search engine to  generate an initial result set); 
generating, based on the result set, a bias score for a content attribute ([Col 8, lines 24-34] wherein a bias score is calculated based on the result set for an attribute that consists of the number of latent groups of an attribute for N search results); 
determining, based on the bias score and the time-averaged bias score, whether a bias is signaled for the content attribute ([Col 8, lines 24-34] wherein the bias score is compared to the pre-determined, time-averaged score, (such as 3 out 4 latent groups for every ten results) to determine if a bias is signaled in the result set);  
outputting, for display via a computing device, the result set or a debiased result set based the determination of whether the bias is signaled ([Col 9, lines 14-28] wherein a debiased result set is output and displayed when sufficient diversity is determined). 

As per claim 52, Fox discloses the method of claim 51, in response to a determination that the bias is signaled, determining whether the bias is correlated with the user profile ([Col 8, lines 24-54] wherein upon determining that a bias is signaled (recognized as the search diversity is still not met in the prior art), it is determined that the bias is related to a particular user profile, since a particular set of initial results are used based on the user query); and in response to a determination that the bias is correlated with the user profile: modifying the result set to generate the debiased result set ([Col 8, lines 64-67]-[Col 9, lines 1-13] wherein the results are modified by discounting certain similar results to generated debiased results); and outputting, for display via the computing device, the debiased result set ([Col 9, lines 14-28] wherein a debiased result set is output and displayed when sufficient diversity is determined). 

As per claim 53, Fox discloses the method of claim 52, wherein the modifying the result set to generate the debiased result set comprises adding to the result set an item of content that is uncorrelated with the signaled bias ([Col 4, lines 48-62] wherein the results are modified by “discounting” the relevance score of correlated (similar in the prior art) items, in order to add to the set of results that are in the top of the relevance ranking, items that are uncorrelated to the signal bias (dissimilar)).  

As per claim 54, Fox discloses the method of claim 53, wherein the adding to the result set the item of content that is uncorrelated with the signaled bias comprises adding to the result set an item of content that is orthogonal or complementary to the signaled bias and is applicable to the user profile ([Col 8, lines 1-14] wherein adding results that are diverse to debias the results, is the adding of complementary items, since the diversification benefits all the results (i.e. complements the results) by increasing the user likelihood of purchasing an item, which in turn brings the user closer to better results).  

As per claim 57, Fox discloses the method of claim 51, further comprising in response to a determination that the bias is signaled, determining whether the bias is correlated with the user profile ([Col 8, lines 24-54] wherein upon determining that a bias is signaled (recognized as the search diversity is still not met in the prior art), it is determined that the bias is related to a particular user profile, since a particular set of initial results are used based on the user query); and in response to a determination that the bias is uncorrelated with the user profile, outputting, for display via the computing device, the result set ([Col 9, lines 14-28] wherein the bias is no longer evident in the results, the results are output). 

As per claim 58, Fox discloses the method of claim 51, wherein generating the bias score comprises computing a quotient based on a number of the content items in the result set having an attribute and a total number of the content items in the result set ([Col 8, lines 34-52] wherein the number of items in the results, with a different price, are determined, and a quotient is determined based on the number of results). 

As per claim 59, Fox discloses the method of claim 58, wherein determining whether the bias is signaled for the content attribute comprises determining whether the quotient exceeds a threshold quotient stored in memory ([Col 8, lines 34-52] wherein it is determined if the quotient exceeds a threshold by determining the number of latent groups in the N most relevant search results).   

As per claim 60, Fox discloses the method of claim 51, wherein the period of time is configured as a setting ([Col 8, lines 34-52] wherein the time period is the number of iterations). 

As per claim 61, claim 61 is the system performing the method of claim 51 and is rejected for the same rationale and reasoning. 

As per claim 62, claim 62 is the system performing the method of claim 52 and is rejected for the same rationale and reasoning. 

As per claim 63, claim 63 is the system performing the method of claim 53 and is rejected for the same rationale and reasoning. 

As per claim 64, claim 64 is the system performing the method of claim 54 and is rejected for the same rationale and reasoning. 

As per claim 67, claim 67 is the system performing the method of claim 57 and is rejected for the same rationale and reasoning. 

As per claim 68, claim 68 is the system performing the method of claim 58 and is rejected for the same rationale and reasoning. 

As per claim 69, claim 69 is the system performing the method of claim 59 and is rejected for the same rationale and reasoning. 

As per claim 70, claim 70 is the system performing the method of claim 60 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 55, 56, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Sundaresan, United States Patent Application Publication No. 2015/0248481.

As per claim 55, Fox discloses the method of claim 54, but does not disclose storing, in a memory, a rule indicating a type of user profile persona and a content attribute applicable to the type of user profile persona; determining whether the user profile associated with the search query corresponds to the stored type of user profile persona; and in response to determining that the user profile associated with the search query corresponds to the stored type of user profile persona, determining whether the item of content to be added to the result set is applicable to the user profile persona based on the stored rule. However, Sundaresan teaches storing, in a memory, a rule indicating a type of user profile persona and a content attribute applicable to the type of user profile persona ([0023] wherein a rule is noted where the user is determined to only purchase brand names, (recognized as a rule), wherein the content attribute “brands” is associated with the user profile); determining whether the user profile associated with the search query corresponds to the stored type of user profile persona ([0023] wherein it is determined if the user associated with the query corresponds to a user who only purchases brand names); and in response to determining that the user profile associated with the search query corresponds to the stored type of user profile persona, determining whether the item of content to be added to the result set is applicable to the user profile persona based on the stored rule ([0023] wherein as a result of the determination that the user only buys brand names, results are added to the result list that the user frequently buys). 
Both Fox and Sundaresan debias search results by diversifying results. While Fox provides user profile information by storing user search query results, Sundaresan tracks user profile preferences, creating rules based on attributes to be used to diversify results. One could include the profile rules from Sundaresan with the debiasing detection and correcting method in Fox to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of detecting and correcting biased search results in Fox with the use of profile persona data to add search results to debias search results in Sundaresan in order to use the preferences of the user to provide better results. 

As per claim 56, Fox discloses the method of claim 54, but does not disclose storing, in a memory, a rule identifying a content attribute that is orthogonal or complementary to the content attribute for which the bias score was generated; and identifying, as the item of content to be added to the result set, the item of content having the content attribute that the stored rule indicates is orthogonal or complementary to the content attribute.  However, Sundaresan teaches storing, in a memory, a rule identifying a content attribute that is orthogonal or complementary to the content attribute for which the bias score was generated ([0028] wherein the bias score is based on “brand” and a rule is noted where the user is determined to only purchase brand names, (recognized as a rule), wherein the content attribute “brands” is associated with the user profile in [0023]) ; and identifying, as the item of content to be added to the result set, the item of content having the content attribute that the stored rule indicates is orthogonal or complementary to the content attribute  ([0023] wherein as a result of the determination that the user only buys brand names, results are added to the result list that the user frequently buys, wherein the rule is complementary to the “brand” attribute since it benefits it). 
Both Fox and Sundaresan debias search results by diversifying results. While Fox provides user profile information by storing user search query results, Sundaresan tracks user profile preferences, creating rules based on attributes to be used to diversify results. One could include the profile rules from Sundaresan with the debiasing detection and correcting method in Fox to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of detecting and correcting biased search results in Fox with the use of profile persona data to add search results to debias search results in Sundaresan in order to use the preferences of the user to provide better results. 

As per claim 65, claim 65 is the system performing the method of claim 55 and is rejected for the same rationale and reasoning. 

As per claim 66, claim 66 is the system performing the method of claim 56 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168